Exhibit 10.1

FIRST AMENDMENT AND LIMITED WAIVER (the "First Amendment"), dated as of February
25, 2020, between ZIMMER BIOMET G.K. (the "Borrower") and SUMITOMO MITSUI
BANKING CORPORATION (the "Bank"), to the JP¥21,300,000,000 TERM LOAN AGREEMENT
dated as of September 22, 2017 (the "Agreement") between the Borrower and the
Bank.

W I T N E S S E T H

The Borrower and the Bank wish to amend the Agreement in certain respects.  

The Borrower has requested that the Bank agree to waive the covenant in Section
8.03(c) of the Reference Agreement (as such term is defined in the Agreement
before giving effect to this First Amendment) to the extent that the covenant
required the Borrower to deliver a certificate of a Financial Officer together
with the financial statements delivered on September 30, 2019.  

Unless otherwise defined in this First Amendment, capitalized terms used herein
shall have the meanings ascribed to such terms in the Agreement.

Accordingly, in consideration of the premises contained herein and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.Amendments.  

(a)In Section 1.01 of the Agreement (captioned, "Defined Terms"), the term
"Reference Agreement" is hereby amended and restated in its entirety to read as
follows:

"Reference Agreement" means the Credit Agreement dated as of November 1, 2019
among Zimmer Biomet Holdings, Inc., Zimmer Biomet G.K., Zimmer Luxembourg II
S.Á.R.L., the Borrowing Subsidiaries parties thereto, the Lenders named therein,
JPMorgan Chase Bank, N.A. as general administrative agent for the Lenders,
JPMorgan Chase Bank, N.A. Tokyo Branch, as administrative agent for the Japanese
Lenders, and J.P. Morgan Europe Limited, as administrative agent for the
Multicurrency Lenders, a copy of which is attached hereto as Exhibit B, as such
agreement is in effect on February 25, 2020.

(b)Due to a drafting error, two consecutive subsections in Section 7.01 are
marked as subsection (d).  The second of those two sections and the two
subsections that follow are hereby redesignated as subsections (e), (f), and
(g), respectively.

(c)Section 7.01(f) (after giving effect to the amendment in subsection (b)
above) is hereby amended and restated in its entirety to read as follows:

(f)any the events or conditions described in subsections (e), (f), (g), (h),
(i), (j), (k) or (l) of Article X (Events of Default) of the Reference Agreement
shall occur or exist, and each such section (including the defined terms used
therein) is hereby incorporated by

 

--------------------------------------------------------------------------------

 

reference, mutatis mutandis, as if it were fully set forth in this Agreement; or

(d)Exhibit B to the Agreement is hereby deleted and replaced with the attachment
to this First Amendment marked as Exhibit B.

Section 2.Limited Waiver.  The Bank hereby waives the covenant in Section
8.03(c) of the Reference Agreement (as such term is defined in the Agreement
before giving effect to this First Amendment), with retroactive effect as of
September 30, 2019, to the extent that the covenant required the Borrower to
deliver a certificate of a Financial Officer together with the financial
statements delivered on September 30, 2019.  Except as expressly provided
herein, this First Amendment shall not limit or otherwise adversely affect the
rights of the Bank under the Agreement.  The Bank reserves the right to insist
on strict compliance with the terms of the Agreement, and the Borrower expressly
acknowledges such reservation of rights.  The execution of this First Amendment
will not, either alone or taken with other waivers of provisions of the
Agreement, be deemed to create or be evidence of a course of conduct.  Any
future or additional waiver of any provision of the Agreement shall be effective
only if set forth in a writing separate and distinct from this First
Amendment.  Except as expressly provided herein, the Agreement shall remain in
full force and effect, without further amendment or modification.

Section 3.Effectiveness.  Conditioned on the truth and accuracy of the
representations made in Section 4 hereof, this First Amendment shall become
effective as of the date hereof (except that the waiver granted in Section 2
will be deemed effective as of September 30, 2019) when the Bank shall have
received a copy of this First Amendment, duly executed by Borrower.

Section 4.Representations.  The Borrower reaffirms the representations and
warranties in the Agreement as made as of the date hereof and confirms that both
before and after giving effect to this First Amendment there is and will be no
Event of Default under the Agreement.  The Borrower makes the representations
and warranties in the Agreement with respect to its execution and delivery as to
the execution and delivery of this First Amendment.

Section 5.Ratification.  The Agreement shall remain in full force and effect in
its original form, without novation, when this First Amendment shall become
effective, except as the Agreement is specifically amended by the terms of this
First Amendment.

Section 6.Cross-references.  Upon the effectiveness of this First Amendment, any
reference to the Agreement shall mean the Agreement as amended hereby.

Section 7.Governing Law.  This First Amendment shall be considered an agreement
under the laws in effect in the State of New York and for all purposes shall be
construed in accordance with such laws without giving effect to the conflict of
laws provisions contained therein.

-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first written above.

Zimmer Biomet G.K.

 

 

By:  /s/ Chad F. Phipps

Name:Chad F. Phipps

Title:Executive Officer

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

By:  /s/ Michael Maguire

Name:Michael Maguire

Title:Managing Director

 

-3-